DETAILED ACTION
The response filed 9-23-2020 has been entered into the record. 
Claims 1-11, 13-15, 17-19, 21, 22 and 25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 and tumor associated antigen in the reply filed on 9-23-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-11, 13-15, 17-19, 21, 22 and 25 are withdrawn from consideration. 

Information Disclosure Statement
The information disclosure statements have been considered. Initialed copies are enclosed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Applicants are directed to at least pages 40, 41 and 45 of the specification.  The specification should be reviewed for any other browser-executable code for compliance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  

Claims 1-6 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims require a chimeric antigen receptor (CAR) for use in treating a subject in need thereof wherein the extracellular domain comprises the variable region of a T-cell receptor specific for a tumor-associated antigen wherein the T cell receptor (TCR) is derived from a T-lymphocyte obtained from the subject.
The specification does not describe an extracellular domain from a T-cell receptor specific for a tumor-associated antigen obtained from a subject in need thereof alone or as a CAR as claimed.  The specification provides for description of how to identify and select T cell receptors, clone the receptors and manufacture CARs therefrom.  The scope of the claimed T cell receptors for tumor associated antigens is vast, having diversity among both the alpha and beta chains of the TCR, but also the variable regions within and the consequential specificity toward any tumor associated antigen.  Tamada et al (Clinical Cancer Research 19(23):6436-45, 2012; of record) teaches that no single tumor antigen is expressed by all cancer types and that the extracellular domains encoded by CARs would need to be constructed for each potential tumor associated antigen) see page 6436, column 2, second paragraph).  The function of “specific” for a tumor-associated antigen does not provide a common core structure that either invariant or present in a representative number of members of the genus.  The structures that distinguish a member of the genus of extracellular domains that are specific for tumor associated antigens is not set forth in the claims or the specification as filed.  The claimed CAR product is therefore not described.
The courts have held that the method of obtaining a product is not a description of a product that meets the functional limitations of the claim.  In the instant case we have a extracellular domain that is “derived” from a T-lymphocyte obtained from the subject in need.  Such derivation is described as a process of obtaining such in the specification as filed.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Applicants are directed to MPEP 2163.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (e.g. derived from T-lymphocytes obtains from a subject) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus.
For the foregoing reasons, the specification does not describe a representative number or even a single extracellular domain comprising the variable region of a T-cell receptor specific for a tumor-associated antigen obtained the subject in need thereof. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (Cancer Immunol. Immunother. 63(11):1163-1176, Nov 2014; of record).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (Cancer Immunol. Immunother. 63(11):1163-1176, Nov 2014; of record) in view of Kranz et al (WO 2011/044186; of record).
Stone et al teach a novel T cell receptor single-chain signaling complex (TCR-SCS) that mediates tumor antigen-specific T cell reactivity and tumor control.  Stone et al teach a chimeric antigen receptor containing a single chain TCR (Vbeta-linker-Valpha) that binds the tumor antigen peptide SIY.  The single chain TCR variable domain fragment (scTv) followed in frame with a CD8 hinge region, CD28 transmembrane region, and intracellular signaling domains of CD28 and CD3zeta (See page 18, Figure 1, b). It is noted that the specification at paragraph [0051] teache that the term “stalk region” generally means any oligo or polypeptide that functions to link the transmembrane domain to the extracellular ligand-binding domain and can be derived from CD8.  As such, the CD8 hinge region of Sone et al meets the description for “stalk region” set forth in the specification as filed.  As to the limitation of “derived from a T-lymphocyte obtained from said subject” it is note that the scTv was so derived in that it was obtained from a subject and subject to genetic modification/mutation to obtain the scTv.  Stone et al differs by not teaching a human single-chain TCR that recognizes a tumor antigen in a CAR.  
Kranz et al teach and claim human single-chain TCR that is specific for cancer cells (see claims 1, 23 and 25, and chimeric receptors that are linked to signaling domains that yields and active RCR on the surface of a T cell (see claim 35). See in particular Figure 13 that teaches the general structure of the T cell receptor chimeric receptor.  Kranz et al teach that scTCRs can be formatted as therapeutics and diagnostic reagents similar to scFv fragments. Kranz et al teach 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed, to identify and substitute any tumor-specific scTCR derived from a tumor-antigen specific full-length TCR from a patient for the generation of the scTCR in the chimeric antigen receptor of Stone et al in order to produce T cells comprising such for treatment of cancer by means of adoptive transfer of the chimeric T cells back into the patient.  One skill in the art would have readily appreciated that the use of the patient derived tumor antigen specific TCRs as a starting point to derive a scTCR based chimeric antigen receptor for cancer immunotherapy because such (1) would maintain the HLA restricted recognition and (2) reduce/eliminate the possibility of an allogenic response in the patient so treated.

Citation of Relevant Prior Art
Aggen et al (Gene Ther. 19(4):365-374,April 2012) teaches single chain ValphaVbeta T cell receptors and chimeric receptors comprising such  (see Page 16, last three constructs). Aggen et al is cumulative to the reference cited above and provide the combination of CD28/4-1BB in the scTv CAR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA DUFFY/Primary Examiner, Art Unit 1645